Citation Nr: 1622429	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-38 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of Epstein-Barr virus (EBV) exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to March 1982

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2014, the Veteran testified before the undersigned Veterans Law Judge via Videoconference.

In October 2014, the Board remanded the appeal for further development.

In the April 2009 rating decision, the RO denied claims of entitlement to service connection for residuals of mononucleosis, EBV secondary to residuals of mononucleosis, shingles secondary to EBV, and back spasms secondary to shingles.  However, the Board notes, and as the Veteran has contended during the May 2014 hearing, that the claim is one of service connection for residuals of in-service EBV exposure.  Thus, the Veteran's claim has been recharacterized as reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The issue of service connection for a right leg condition has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 






FINDING OF FACT

The Veteran's claimed residuals of Epstein-Barr virus (EBV) exposure-including recurrent back spasms, neurological conditions, shingles, skin conditions, fatigue, and/or gastrointestinal conditions- are not causally or etiologically related to EBV implicated in the Veteran's in-service episode of mononucleosis.


CONCLUSION OF LAW

The criteria for service connection for residuals of residuals of Epstein-Barr virus (EBV) exposure have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.15, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, letters dated in November 2008 fully satisfied the duty to notify provisions of the VCAA for the claim for service connection.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Private records that Veteran has authorized VA to obtain have also been obtained, except for treatment records from 1995 and 1996 for Dr. Kadiwar, which the Veteran stated had been destroyed and were unavailable.  No VA treatment records were obtained as the Veteran denied such treatment.  Neither he nor his representative asked VA to obtain any other relevant information. 

VA examinations were conducted in April 2009 and July 2015.  Collectively, the opinions expressed are adequate to inform the Board's judgment on the complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2).  Accordingly, the evidentiary record appears to be complete.


II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e.," when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

Regardless of the theory of entitlement pursued, a Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334   (Fed. Cir. 2013).  In deciding whether the Veteran has met this burden, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

In February 1979, the Veteran sought treatment in service for mild increased temperature and nausea, for which he was diagnosed with viral syndrome and place on light duty for 24 hrs.  August 1976 service treatment records (STR) showed that the Veteran was seen for a neck mass and was assessed with mononucleosis infection, and also that mono spot test was conducted with negative results.  A November 1976 Report of Medical History included a note from the Veteran stating that he had mononucleosis and was told he was cured.

Private chiropractic records dating from 2004 to 2010 detail, in brief, the Veteran's treatment for various musculoskeletal complaints, including lower back pain.  None of the treatment entries mention EBV.

In February 2007, the Veteran was seen for a rash on his upper right back.  The rash was noted as vesicular, pink in color, herpetiform in arrangement, with localized distribution.  He was diagnosed with herpes zoster and treated with oral Valtrex and Acyclovir cream.

In March 2007, the Veteran was seen for complaints of left shoulder shingles with mild cellulitis.  It was noted that the Veteran was taking Valtrex for treatment, and he was diagnosed with left shoulder herpes zoster/cellulitis.  Later that same month, the Veteran was seen on a follow-up basis, and it was noted that his shingles had resolved.

In May 2010, the Veteran was seen for intermittent abdominal discomfort of gradual onset and moderate severity, fatigue for the last several months, and gastroesophageal reflux disease (GERD).  The Veteran was assessed with unspecified abdominal pain, GERD, malaise, and fatigue with unclear etiology.

In June and July 2010, the Veteran was seen for complaints of bloating and unexplained weight loss of about 54 pounds since the first of June, and he was assessed with GERD, gastritis without hemorrhage, and fatigue/malaise.  Later in June, the Veteran was seen for follow-up complaints of abdominal discomfort, weight loss, and fatigue.  Esophagogastroduodenoscopy (EGT) revealed minimal inflammation consistent with a phase of acute erosive gastritis, but no Barrett's esophagus.  Colonoscopy showed no mass acute findings, and CT of the chest, abdomen, and pelvis showed no mass or other abnormality.  The Veteran was assessed with fatigue/malaise, including a notation that "symptoms may be due to viral symptom" without any explanation of what that meant.

In November 2008, the Veteran sought treatment for complaints of lower back pain, which started after he moved a refrigerator at home.  He was diagnosed with mild muscular back sprain or strain.  Recommended treatment included Tylenol and warm compresses.

In February 2009, the Veteran was seen for follow-up and reported feeling good.  The record reflected a past medical history of shingles and lower back pain as well as occasional shingles neuropathy "now resolved."

In April 2009, the Veteran underwent VA examination.  He reported being diagnosed in August 1976 with mononucleosis in service, and the examiner reviewed the relevant service treatment records documenting this diagnosis.  The Veteran denied that he had any symptoms of mononucleosis since August 1976, but he stated that he began feeling tired in 1995 and was then diagnosed with Epstein Barr virus by Dr. Kadiwar, who prescribed bedrest, antibiotics, and pain medication.  The Veteran also reported that he had experienced intermittent low back muscle pain in 1995 and that he was unsure whether the spasms were caused by EBV or shingles.  Additionally, the Veteran reported that he was diagnosed with shingles on the upper back in 2007 by Dr. Kadiwar who treated him with antiviral medication.  The Veteran claimed that the shingles resulted in an intermittent tingling sensation in his upper and lower back.  Examination revealed no evidence of shingles, although thoracolumbar scoliosis was noted.  

The examiner opined that it was less likely as not that his resolved shingles was related to EBV because shingles is caused by a separate virus which causes chickenpox; shingles can result when the virus becomes active again after a period of dormancy, which occurs in some people when disease, stress, or aging weakens the immune system.  The examiner also concluded that it was less likely as not that his back spasms were caused by shingles as review of the medical literature was absent for back spasms as a secondary symptom of shingles.

A March 2010 medical note from Dr. Kadiwar reflects that the Veteran was treated for EBV infection in 1995 and 1996.

In September 2011, the Veteran underwent a complete physical.  His history of GERD was noted, and the record reflects that the Veteran was not on medication and experienced no nausea, vomiting, or abdominal pain at the time.

In January 2013, the Veteran was seen for a complete physical.  His past medical history of GERD was noted.  The Veteran continued to experience no nausea, vomiting, or abdominal and was not on any medication for GERD.

In a May 2014 letter, the Veteran's private chiropractor, Dr. M. R. Terry, noted that Veteran was diagnosed in August 1976 with mononucleosis in service.  The chiropractor stated that the Veteran had been seen in his office for complaints of fatigue, muscle spasm, and mid to low back pain and that at the time of initial presentation the Veteran was also suffering from urinary and gastrointestinal discomfort and dysfunction.  The chiropractor opined that the Veteran has intermittently experienced episodes of shingles, rashes, neuralgia, and muscle spasms that appear to be aggravated or initiated by underlying EBV.  No explanation was provided for this opinion.  

In May 2014, the Veteran and his wife testified at a Board hearing.  Most pertinently, the Veteran stated that he sought only private treatment and that he learned that he had experienced EBV residuals of GI symptoms, back spasms, shingles, and neurological symptoms in 1995.  The Veteran's wife, who met the Veteran seven years after he left service, stated that he lost about 57 pounds in two months four years after they married, that the Veteran was weak and tired, 

In a February 2015 letter, Dr. M. R. Terry essentially repeated his May 2014 opinion that the Veteran's episodes of shingles, rashes, neuralgia, and muscle spasms appear to be aggravated or initiated by underlying EBV.  As before, no explanation was provided for this opinion.

In July 2016, the Veteran underwent another VA examination.  He reported that his claimed infectious disease condition started on or about 1975 to 1976, when he sought treatment for swollen glands in service.  He denied any recurrence until about 1995 or 1996 when he experienced another relapse involving a rash on his back with neurological symptoms such as shooting pain from where the rash was located which went to his neck and down to his hands.  Over the years, he stated that he had several recurrences of the rash, occasional leg weakness, and back spasms, and his back pain has worsened over time.  Also around 1995 to 1996, he experienced GI symptoms such as acid reflux and stomach or intestinal pain, for which he was evaluated and treated with medication.  Then, in 2005 or 2006, the Veteran developed immune system problem and developed shingles.  In 2010, he lost a lot of weight, around 57 pounds in two months, due to GI issues, although he has since gained most of this weight back.  The Veteran also claimed to experience issues with fatigue since the late 1990s, which he has treated with Vitamin B12 injections which help him.

The examiner diagnosed the Veteran inactive mononucleosis secondary to EBV, inactive as of 1995 to 1996.  Diagnostic testing dating from April 2009 and July 2015 revealed slight thoracolumbar scoliosis, multilevel Schmorl's nodes, and multilevel degenerative loss of thoracic disc space height with spurring.  After interview, review of the record and of various medical literature detailed in the July 2016 VA examination report, and examination, the examiner determined that the Veteran's claimed EBV is implicated particularly in the in-service episode of mononucleosis he experienced in service.  In addition, the examiner opined that it was less likely as not that the Veteran's claimed residuals-recurrent back spasms, neurological conditions, shingles, skin conditions, fatigue, and/or GI conditions-were related to EBV which he may have been exposed to in service.  The examiner explained that the Veteran's back rash and shingles were not related to EBV because that condition is caused by another virus, the herpes zoster virus.  Although EBV belongs to the same herpes class of viruses, the examiner stated that does not cause shingles.  The examiner also determined that the Veteran's recurrent back spasms were not related to EBV because the current medical research does not support a connection between the Veteran's musculoskeletal back issues and EBV.  Similarly, the medical research also failed to support any connection or causal relationship between EBV and the Veteran's claimed GI conditions.  Only gastric carcinoma and GI perforation were noted in the medical literature as known complications of chronic EBV, but the record is silent for these GI conditions.  Finally, the examiner explained that none of the multiple peer-reviewed medical journals he read supported EBV as the causative agent of either recurrent or chronic fatigue.  Although chronic EBV was initially thought to result in chronic fatigue in the 1980s, more recent studies have discredited that notion.  The examiner also found that none of the multiple peer-reviewed medical journals he read supported EBV as the causative agent of the Veteran's chronic skin condition or chronic shingles neurological problem, noting again that the Veteran's rash and shingle's related neurological complaints were instead related to the herpes zoster virus.

STRs show that the Veteran experienced a bout of mononucleosis while in service.  The Veteran maintains and the Board observes, without formally finding, that medical records tend to show that he either currently suffers or has suffered from recurrent back spasms, neurological conditions, shingles, skin conditions, fatigue, and gastrointestinal conditions.  He contends that these conditions are residuals of EBV, which he argues he contracted while in service.  Although the July 2016 VA examiner opined that EBV was implicated by this in-service episode of mononucleosis, the preponderance of competent and credible evidence is against a finding of any causal relationship between the Veteran's claimed residuals and EBV.

With respect to nexus, the Board assigns greatest probative value to the report of the July 2016 VA examiner, who found that EBV was in fact implicated by the Veteran's episode of mononucleosis in service.  However, after extensive and thorough review of the record, the examiner found no relationship between the Veteran's claimed conditions and EBV.  The examiner examined, quoted from, and cited to various sources of medical research and peer-reviewed literature.  As detailed in the summary above, all of these sources uniformly showed and the examiner concluded that there is no causal relationship or nexus between the Veteran's numerous claimed conditions and EBV.  

The May 2014 and February 2015 private medical opinions from the Veteran's private chiropractor, Dr. M. R. Terry, lack probative value for two reasons.  First and most significantly, Dr. M. R. Terry did not provide any medical basis or rationale for his positive opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Second, Dr. M. R. Terry is a chiropractor, who has not shown himself to possess other pertinent, specialized medical training, education, or knowledge relating to the residuals of viral infection.  Therefore, his opinion is deemed unpersuasive. 

The Board also notes that the Veteran is competent to report his history of ailments and the symptoms he has experienced over the years.  Similarly, his wife is also competent to offer statements regarding her observations of the Veteran's symptoms and conditions.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368   (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Veteran and his wife are lay persons who lack the requisite medical expertise and training to diagnose and opine as to the etiology of a complex medical condition such residuals of EBV.  As such, they are not competent to provide an opinion pertaining to the etiology of the Veteran's claimed residuals of EBV.  Therefore, any statements in this regard are not probative.

The Board observes that the Veteran appears to suffer from various ailments at issue here, and the Board finds that EBV is implicated by the episode of mononucleosis that he experienced in service.  However, the Board finds that weight of the evidence is against the claim with respect to the element of nexus.  In this regard, the Board affords the July 2016 VA examiner's opinion the greatest evidentiary weight because the examiner considered all of the evidence of record, including lay statements, and offered conclusions based on sound medical principles.  As the weight of the evidence is against the claim, the Veteran's claim for service connection for residuals of EBV cannot be granted. 

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of residuals of Epstein-Barr virus (EBV) exposure is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


